DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 16, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroh et al. (2009/0218134).
 	Stroh et al. discloses an electrical device with a terminal region, wherein the terminal region has a stranded wire and an enclosure piece (200), the enclosure piece surrounding the stranded wire, wherein the stranded wire includes a plurality of individual wires (206-210), and the individual wires have individual insulations 
 	Stroh et al. also discloses that the stranded wire is connected with the enclosure piece by thermal diffusion bonding (re claim 2); the stranded wire extends through the entire terminal region (re claim 5); the stranded wire terminates flush with the enclosure piece (re claim 6); the terminal region can be configured for pin through hole mounting or for surface mounting since it comprises structure and material as claimed (re claims 7 & 8); the terminal region is rectangular in shape, having flat side surfaces (re claim 9); the terminal region is unsoldered (re claim 10); exerting pressure and heating the stranded wire for connection of the stranded wire with the enclosure piece by thermal diffusion bonding such that the individual insulations of the individual wires are at least partially melted during the process of thermal diffusion bonding (re claim 16); the terminal region can be configured for direct connection with contacts of a printed .

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long, Jr. (5772454).
 	Long, Jr. discloses an electrical device, the electrical device being configured for being mounted on a printed circuit board (PCB), wherein the electrical device comprises a terminal region for connection with the PCB, wherein the terminal region has a stranded wire (12) and an enclosure piece (20), the enclosure piece surrounding the stranded wire, wherein the stranded wire has an outer insulation (14), wherein the outer insulation of the stranded wire is at least partially removed in every section of the wire surrounded by the enclosure piece, and wherein the enclosure piece is formed from a metallic band piece, in which the enclosure piece has marginal zones that overlap (col. 3, lines 40-42).  Long, Jr. also discloses the electrical device being mounted on a PCB, wherein the terminal region is connected with the PCB by soldering and/or by pin-through-hole mounting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (9672972) in view of Stroh et al.
Takiguchi et al. discloses an electrical device with a terminal region (5a), wherein the terminal region has a stranded wire (t, Litz wire, col. 5, lines 1-2, and Litz wire composed of individually insulated wires is known in the art).  Takiguchi et al. also discloses the stranded wire forming a winding (5) that is arranged on a support of the device.  Takiguchi et al. does not disclose an enclosure piece surrounding the stranded wire, wherein the insulations are present in regions outside the terminal region and are at least partially removed in the terminal region.  Stroh et al. discloses an electrical device comprising a terminal region having a stranded wire comprised of a plurality of individually insulated wires, and an enclosure piece (200) surrounding the stranded wire, wherein the insulations are present in regions outside the terminal region and are at least partially removed in the terminal region.  It would have been obvious to one skilled in the art to provide the terminal region of Takiguchi et al. with the enclosure piece surrounding the stranded wire as taught by Stroh et al. to provide connections means for the stranded wire.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. in view of Pienkowski (3995931).
 	Claim 12 additionally recites the terminal region being oriented downwards.  Pienkowski discloses an electrical device having a terminal region which is .

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dumeige (3609616) in view of Stroh et al.
 	Dumeige discloses an electrical device with a terminal region, wherein the terminal region has a stranded wire (6) and an enclosure piece (10), the enclosure piece surrounding the stranded wire, wherein the stranded wire includes a plurality of individual wires (7, Fig. 3).  Dumeige also discloses the terminal region is directly fixed in a holder (8) of the device.
 	Dumeige does not disclose the individual wires having individual insulations, wherein the insulations are present in regions outside the terminal region and are at least partially removed in the terminal region; and the enclosure piece having marginal zones that overlap.
 	Stroh et al. discloses an electrical device comprising an enclosure piece (200) and individual wires having individual insulations, wherein the insulations are present in regions outside the terminal region and are at least partially removed in the terminal region; and the enclosure piece having marginal zones that overlap.
.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sigl (2002/0175798) in view of Stroh et al.
 	Sigl discloses an electrical device with a terminal region, wherein the terminal region has a stranded wire ([0080], coil 202 made from Litz wire, and Litz wire composed of a plurality of individual insulated wires is known in the art) and an enclosure piece (252), the enclosure piece surrounding the stranded wire (Fig. 4), wherein the stranded wire includes a plurality of individual wires, wherein individual wires have individual insulations.  Sigl also discloses that the terminal region is not directly fixed to the device.

 	Stroh et al. discloses an electrical device comprising an enclosure piece (200) and individual wires having individual insulations, wherein the insulations are present in regions outside the terminal region and are at least partially removed in the terminal region; and the enclosure piece having marginal zones that overlap.
 	It would have been obvious to one skilled in the art to modify the plurality of individual insulated wires of Sigl such that the insulations are present in regions outside the terminal region and are at least partially removed in the terminal region as taught by Stroh et al. to electrically connect the wires to the enclosure piece.  It would have been obvious to one skilled in the art to modify the enclosure piece of Sigl to have marginal zones that overlap as taught by Stroh et al. to further secure the stranded wire to the enclosure piece.  It is noted that since modified electrical device of Sigl comprises structure and material as claimed, it can be used for connection with a printed circuit board (PCB).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. in view of Kasper (5612508).
Stroh et al. discloses the invention substantially as claimed except for the stranded wire terminating flush with the enclosure piece by detaching the end of the wire.  Kasper discloses an electrical device comprising a stranded wire (20) and an enclosure piece (32), wherein the stranded wire terminates flush with the enclosure piece by detaching the end of the wire (col. 3, lines 40-50).  It would have been obvious to one skill in the art to flush terminate the end of the wire and the enclosure piece of Stroh et al. as taught by Kasper to provide a smooth connected end.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stroh et al. in view of Koeppendoerfer et al. (2018/0053582).
 	Claim 21 additionally recites the insulations of the individual wires being lacquer layers.  Koeppendoerfer et al. discloses an electrical device.  Koeppendoerfer et al. discloses that lacquer is often used for the insulation, i.e. the individual wires of a litz wire ([0006]).  It would have been obvious to one skilled in the art to modify the insulations of Stroh et al. to be lacquer layers since lacquer is often used for the insulation as taught by Koeppendoerfer et al.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847